Citation Nr: 1331508	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which service connection was granted for degenerative disc disease of the thoracolumbar spine effective September 1, 2008, and a 10 percent disability rating was assigned that same date.   Later in a November 2009 rating decision, a 20 percent disability rating was assigned effective September 1, 2008.  

In June 2012, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination in November 2010.  Following the Board's June 2012 remand, the Veteran submitted VA treatment records dated in September 2011 that suggest that the back disorder may have worsened since the last examination.  Therefore, while the Board regrets the additional delay, the Board finds that another VA examination is necessary.

While this case is in remand status, the AMC should request all records from the Columbia VA Medical Center from September 2009 to April 2011 and from January 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran another opportunity to identify all treatment for his lumbar spine disability since service.  The AMC should obtain all identified records that are not already in the claims file, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should obtain all records from the Columbia VA Medical Center from September 2009 to April 2011 and from January 2012 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his degenerative disc disease of the thoracolumbar spine.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative disc disease of the thoracolumbar spine.   A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AMC must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


